Citation Nr: 1217759	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for asthma with emphysema.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant served in the Kentucky Army National Guard (KYARNG) from March 1975 to September 1995.  He had initial active duty for training (IADT) from May 22, 1975, to September 22, 1975, and a period of active duty, to include service in Southwest Asia, from December 12, 1990, to June 14, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Upon completion of the rating action, the appellant's claims folder was transferred to the RO in Louisville, Kentucky. 


FINDINGS OF FACT

1.  The appellant's claim for service connection for a right knee disability was denied by a rating decision dated in February 2004.  The appellant did not appeal the decision.

2.  The evidence received since the February 2004 rating decision is new, but it does not raise a reasonable possibility of substantiating the underlying claim for service connection for a right knee disability.

3.  The appellant's currently diagnosed respiratory disability, chronic obstructive pulmonary disease, was first identified after his period of active service, and is not shown to be related to his military service.



CONCLUSIONS OF LAW

1.  The February 2004 RO decision, which denied the appellant's claim of service connection for a right knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a right knee disability has not been received.  38 U.S.C.A. §§ 101, 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The appellant does not have an asthma with emphysema disability that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1103, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.6, 3.300, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served in the KYARNG from March 1975 to September 1995.  He had an initial active duty for training period from May 22, 1975, to September 22, 1975.  He also served on active duty from December 1990 to June 1991.  The remainder of his service was with the National Guard.

In general, the law provides that a claimant may be granted service connection be for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The term inactive duty for training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).

I.  New and Material Evidence

The appellant originally sought entitlement to service connection for a right knee disability in November 2002.  The claim was denied by way of a rating decision dated in February 2004.  Notice of the rating action was provided that same month.  The appellant did not appeal and that decision became final.  See 38 C.F.R. §§ 20.300, 20.302, 20.1103 (2003).  It is the last final denial of service connection for the issue on any basis.  As a result, service connection for a right knee disability may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by provided a medical opinion).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2004 rating decision consisted of the appellant's service treatment records (STRs), a treatment note from T. J. Samson Community Hospital (Samson), dated in October 1992, VA records for the period from February 2002 to March 2003, VA examination reports dated in October 2003, and statements from the appellant.

The treatment note from Samson related to complaints of right knee pain.  The appellant had been running as part of a physical fitness test during INACDUTRA in October 1992.  X-rays of the right knee at that time were interpreted as normal.  

The STRs include a line-of-duty investigation as to the right knee injury.  A DA Form 2173, Statement of Medical Examination and Duty Status, dated in November 1992, provided the details of the appellant participating in the fitness test and the right knee giving out.  The treatment provided at Samson was noted.  The report noted that this occurred during a period of INACDUTRA.  

The appellant was given orders to report for an evaluation later at Ireland Army Community Hospital (IACH) in January 1993.  X-rays were negative at the hospital and an arthrogram at the Army hospital was also reported as negative in February 1993.  The latter evaluation recorded an impression of degenerative joint disease (DJD) based on clinical observation despite the negative x-ray findings from October 1992 and January 1993 and the negative arthrogram.  The appellant was placed on a profile for his right knee.  

The VA treatment records were negative for treatment for any complaints related to the right knee.  A VA examination of October 2003 noted complaints of knee pain that were likely related back to the injury in 1992; however, x-rays of the right knee were negative and the examiner concluded that there was no evidence of a current disability.  The other VA examination from October 2003 was not relevant to the issue.

The appellant's claim was denied in February 2004.  The basis for the denial was the absence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

The appellant sought to reopen his claim in September 2006.  The evidence added to the record since the denial in February 2004 includes: records from Edmonton Family Primary Care for the period from June 1995 to February 2002, records from S. M. Rose, M.D., for the period from February 2006 to March 2007, Samson records for the period from November 1996 to July 2008, records from Metcalf Family Physicians, for the period from January 2004 to October 2009, Social Security Administration (SSA) records, received in August 2008, VA examination report dated in January 2011, VA treatment records for the period from October 1993 to February 2012, transcript of December 2009 Board hearing, and statements from the appellant.  

With the exception of some of the VA medical records, all of the evidence is new to the record since the prior final denial.  The records from Edmonton, Metcalf, and Samson contain no relevant evidence in regard to the claimed right knee disability.  The records from Dr. Rose reflect treatment provided to the appellant for orthopedic complaints involving both hips and spine, to include bilateral hip replacement surgery.  However, there were no entries related to the right knee, to include by way of history of a prior problem.  The SSA records contained duplicate private treatment records as well as duplicate VA records.  The appellant's SSA disabilities were bilateral hip replacements and hypertension.  The SSA medical assessments contained no reference to a right knee problem.

The VA examination report is not relevant.  (It pertains to the other issue on appeal.)  

The VA treatment records contain a nursing intake note from July 2003 where the appellant reported having bilateral hand and knee pain.  The accompanying entry for the actual examination did not report any findings regarding the right knee.  The appellant was afforded x-rays of the right knee in September 2009.  It appears his representative was able to secure the appointment in an attempt to assist the appellant with his claim.  The x-rays were reported as showing a normal knee.  

At his hearing, the appellant acknowledged that prior x-rays of his right knee were negative/normal.  It was suggested that a magnetic resonance imaging (MRI) study would be more enlightening.  The appellant had an MRI in January 2010.  The findings were as follows:

The medial and lateral menisci are intact.  Anterior and posterior cruciate ligaments are normal.  The medial collateral ligament and lateral collateral ligamentous complex are normal.  The posteriolateral corner region and extensor mechanism are within normal limits.  No abnormal bone narrow signal or soft tissue mass is identified.  No joint space effusion is seen.  There is no significant visualized defect in the articular cartilage.

VA MRI of January 5, 2010.  The final impression was negative MRI of the right knee.  A physical therapy (PT) consult of January 25, 2010, noted that the appellant reported a long history of right knee pain that was worse in the past 3 years.  There was no recent worsening or new injury.  The entry noted that the appellant had problems with his right lower extremity due to residuals of his right hip replacement.  There was weakness and a tight hamstring noted as well as deconditioning of the leg.  The appellant did have a reduction in his range of motion.  The therapist said the appellant reported no functional deficit but said the right knee pain was a quality of life issue.  An exercise program to strengthen the leg and increase range of motion was prescribed.  No impairment was diagnosed.  

The appellant testified at his hearing regarding the October 1992 incident when his right knee gave out.  The appellant noted that the VA examiner in October 2003 said that his current right knee pain was likely from the October 1992 incident.  The appellant, through his representative, maintained that a MRI study would be a better test to determine what was causing his right knee pain.  He said he had experienced pain in his right knee all through the years.  His testimonial evidence about having had right knee pain are unchanged from the prior evidence.

The VA treatment, x-ray, and MRI records do pertain to the issue on appeal.  However, they do not establish a diagnosed disorder.  X-rays from service, an arthrogram from service, x-rays from 2003 as well as 2009, and the MRI from 2010 are all negative for evidence of any type of a problem involving the right knee whether it be meniscal, ligamentous, spurring, or narrowing of joint space.  The July 2003 entry reported bilateral knee pain without any findings.  The January 2010 PT consult noted that the appellant's right leg was weak and deconditioned due to his right hip replacement and that the appellant complained of pain, despite the various negative studies.

The evidence added to the record does not reflect the presence of a current disability--only the appellant's subjective complaints of pain.  The additional x-ray and MRI studies confirm that there is no pathology associated with the right knee joint.  Consequently, upon review of all of the evidence of record, the Board finds that new and material evidence has not been received to reopen the appellant's claim for a right knee disability.  The claim is denied.

II.  Service Connection-Asthma with Emphysema

The appellant's STRs document a longstanding complaint of shortness of breath (SOB) prior to his service in Southwest Asia from December 1990 to June 1991.  In particular, he reported SOB on his National Guard enlistment physical in March 1975.  He made the same report on a quadrennial examination in March 1979.  No specific respiratory disorder was identified, only the symptom of SOB.  At his examination of March 1984, the appellant reported being SOB since birth.  He was also noted as being a 2 1/2 pack-a-day smoker.  He reported no respiratory problems in April 1988.  

The appellant was afforded a physical examination in April 1991, prior to his demobilization from active duty in June 1991.  He did not report any type of respiratory difficulty at that time.  He submitted annual medical certificates in 1994 and 1995.  He did not report any treatment for a respiratory disorder.  There is also a Comprehensive Clinical Evaluation Program (CCEP) report dated in February 1997.  The report is not complete but it does contain several diagnoses with the primary diagnosis being chronic obstructive pulmonary disease (COPD).

Associated with the claims folder are VA medical records that date back to October 1993.  The appellant underwent a physical examination for his inclusion on the Persian Gulf Registry at that time.  He reported lung problems as his primary problem.  He told the examiner that "I don't breathe like I used to."  His many year history of smoking was noted.  A pulmonary function test (PFT) at the time was interpreted to show a mild obstructive defect.  No opinion as to the etiology of the defect was provided at the time.  

The appellant testified at his December 2009 hearing that he did not have breathing problems prior to his service in Southwest Asia.  He testified as to his exposure to various chemicals as well as smoke from the oil well fires.  He submitted two treatment entries from Metcalfe Family Physicians that were dated in October 2009.  The appellant was diagnosed with restrictive lung disease based on PFT results, although the test themselves were not included.  The physician, Dr. Dunn, noted the appellant's then 40-year history of smoking.  He said that the PFT results did not show any significant obstruction to suggest COPD/tobacco use was the primary factor.  He said that the PFTs suggest that the appellant's complained of shortness of air (SOA) was related to chemical exposures and that the appellant reported symptoms began after his duties in the Persian Gulf.  

The Board notes that the treatment records from Metcalf, dated prior to October 2009, do not contain a diagnosis of restrictive lung disease at any time.  Rather, the appellant was diagnosed with COPD and/or asthmatic bronchitis on numerous occasions between 2004 and 2009.  Several of the entries were signed by Dr. Dunn.  The appellant's tobacco abuse was noted on multiple occasions.  

In addition, the records from Samson contain several diagnoses of COPD but no evidence of a diagnosis of restrictive lung disease.  Moreover, the Samson records also document a 40+ year history of smoking.  

The appellant's case was remanded for additional development.  The development included asking the appellant to provide the PFTs cited by Dr. Dunn or to authorize VA to obtain the records.  The agency of original jurisdiction (AOJ) wrote to the appellant in that regard in December 2010.  The appellant did not respond to the letter.

The appellant was afforded a VA respiratory examination in January 2011.  The examiner conducted an extensive review of the claims folder to include the appellant's STRs.  The examiner noted the various STR documents that identified reports of SOB during the appellant's years of service prior to his active service in the Persian Gulf.  She also noted that the appellant a "re-deployment" (demobilization) examination in April 1991 that was negative for complaints of SOA or asthma.  The examiner noted the diagnosis of COPD based on the results of the registry examination of October 1993.  The examiner noted that the appellant reported that he experienced symptoms while in the Persian Gulf.  The examiner further noted that the appellant reported no problems on his medical certificate of 1995.  The appellant's most recent hospitalization had been at Samson for viral pneumonia in November 2010.  

The examiner said that the appellant was afforded a PFT as part of the examination.  The results were said to show severe obstructive lung defect, normal lung volume, moderate decrease in diffusion capacity and significant response to bronchodilator.  The diagnosis was established as severe COPD.  In regard to a nexus opinion, the examiner cited to the above STR entries.  She said there was no documentation of COPD until the registry examination in 1993, some 26 months after service in the Persian Gulf.  She also noted that the evidence of record established that the appellant had been smoking 1 1/2 to 2 packs of cigarettes per day by 1993 for a number of years.  The appellant continued to smoke as of the time of the examination, although he was trying to quit.  The examiner stated that the appellant's tobacco abuse could not be ignored in forming the most likely etiology of the appellant's COPD/obstructive lung disease.  She said that exposure to environmental factors in service was conceded; however, the more likely etiological/causative risk factor for the appellant's diagnosis of COPD was his protracted use of tobacco products.  Thus, his COPD was more likely related to the use of tobacco products since the age of 17 and less likely to that of any exposure event while serving in the Persian Gulf.

Additional VA treatment records for the period from May 2011 to February 2012 were associated with the claims folder.  The records do document the appellant's attempts to quit smoking through the use of prescription aids.  The records also document that he underwent a lower left lobectomy, for what he said was cancer, at a private facility in July 2011.  The appellant did not provide any records associated with the treatment and/or surgery or ask that they be obtained in the development of his claim. 

Although the appellant originally sought to establish service connection as a result of his service in Southwest Asia, the claimed respiratory disorder is a diagnosed condition and not subject to consideration for service connection as an undiagnosed illness.  See 38 U.S.C.A. §  1117(a) (West 2002); 38 C.F.R. § 3.317 (2011).

The evidence of record establishes a long history of SOB as a complaint.  No specific respiratory disorder is identified prior to the October 1993 VA registry examination that noted a mild obstructive defect.  Thereafter, the appellant was diagnosed with, and treated for, COPD, asthma, bronchitis and emphysema.  He has maintained that his symptomatology arose during his period of active duty from December 1990 to June 1991 and that it has continued since that time.   

As noted, as a National Guardsman the appellant can only establish service connection for a disease that was incurred or aggravated during a period of active duty, or was incurred or aggravated during a period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  With exceptions noted above, service connection for a disease cannot be established based on a period of INACDUTRA.

The appellant had an initial period of extended active duty for training in 1975.  He has not claimed any respiratory disorder from that period of service.  Further, the medical evidence of record does not support such a conclusion.  The appellant's STRs document reports of SOB on medical examination/history forms from the appellant prior to his active duty from December 1990 to June 1991.  However, there is no allegation that any respiratory disability had its onset during a period of ACDUTRA during that period of service.  

The appellant has contended that his respiratory disability is solely the result of the various elements he was exposed to during his service in the Persian Gulf during his period of active duty.  The appellant is competent to provide lay evidence of reporting of his symptoms and his opinion that his breathing changed after his exposure to the elements during active duty.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the appellant's exposure to environmental elements while serving in the Persian Gulf are conceded based on his lay statements and the circumstances of his military service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Although the Court and Federal Circuit has addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may making findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377. n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  

In this case, the appellant is not competent to relate the etiology of his COPD to his military service.  Further, the October 2009 report from Dr. Dunn of Metcalf, finding evidence of only restrictive lung disease, stands in stark contrast to the multiple diagnoses of obstructive lung disease, to include COPD, asthma and bronchitis over the years.  Such diagnoses are even included in the records from Metcalf and in entries signed by Dr. Dunn.

The private treatment records, as well as the many VA treatment entries, document the appellant's long history of smoking since he was 17.  He was noted to be smoking in June 2011, just prior to his lobectomy in July 2011.  The VA medical examiner considered all of the evidence of record in determining that the most likely cause of the appellant's COPD, an obstructive lung disease, was the extended history of smoking.  The opinion was based on a thorough review of the record, to include the appellant's lay statements and contentions.

VA cannot pay benefits for injuries or diseases attributable to the use of tobacco products by the appellant during service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  Thus, service connection for asthma with emphysema, as due to the appellant's military service, is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for finding that new and material evidence has been received or for granting service connection for the issues on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

III.  Veterans Claims Assistance Act 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant submitted his claim for benefits in September 2006.  The AOJ wrote to him in January 2007 with notice on how to substantiate his claim for service connection.  As the AOJ considered the right knee issue as a new claim based on undiagnosed illness, the appellant was provided notice without reference to a prior final denial.  The appellant was advised of the evidence required to substantiate his claim for service connection on a direct basis as well as based on an undiagnosed illness.  The letter informed the appellant of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  

The appellant's claim was denied in May 2007.  He submitted his notice of disagreement (NOD) in June 2007.  He referenced the AOJ letter of January 2007 and said that he was working to obtain evidence in support of his claim.  He submitted the records from Dr. Rose at that time.

The May 2007 rating decision decided 12 issues.  The appellant was contacted in August 2007 at which time he confirmed that his NOD was for all 12 issues.  He was issued a letter in regard to electing the type of appeal he wished to pursue in September 2007.  The appellant responded that same month and provided the Edmonton treatment records.  

The appellant was issued a statement of the case (SOC) in February 2008 and he perfected his appeal in April 2008.

The appellant withdrew all but the two issues on appeal at the time of his Board hearing in December 2009.

The appellant's case was remanded for additional development in December 2010.  The development included providing the appellant with notice on how to substantiate his claim for a right knee disability on the basis of new and material evidence.

The AOJ wrote to the appellant to advise him of the prior denial of his claim and what was required to substantiate his claim for service connection in December 2010.  The appellant did not respond to the letter.  

Additional evidence was added to the record.  The appellant's claim was re-adjudicated in February 2012.  His claim remained denied and he was issued a supplemental statement of the case (SSOC) that addressed the evidence added to the record and the basis for the continued denial of his claim.

The appellant has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements.  Although his claim was reviewed based on all of his years of service, the appellant stated that his respiratory disability was due to his Persian Gulf service.  He also maintained that he had a right knee disability that was related to his injury in October 1992 while on a period of INACDUTRA.  Thus, the appellant is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes his STRs, VA treatment records, and private treatment records.  He was afforded a VA examination.  The appellant testified at a Board hearing.  His case was remanded for additional development.

As noted, the appellant was afforded a VA examination in January 2011.  The Board finds that the examination report contains the necessary medical opinion to allow for an adjudication of the Veteran's respiratory claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner conducted a review of the medical evidence of record and the appellant's contentions and provided an opinion that the appellant's COPD was more likely than not due to smoking.  (The appellant was not afforded an examination in regard to his right knee claim as new and material evidence was not received to reopen that claim.)  

The Board finds that VA has satisfied its duty to notify and assist.  The appellant has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.



ORDER

New and material evidence has not been received to reopen a claim of service connection for residuals of a right knee injury; the appeal of this issue is denied. 

Entitlement to service connection for asthma with emphysema is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


